Stephens, J.
1. An order passed in term time, setting the hearing of a motion for new trial for a specific date, and providing that the movant be allowed to present a brief of evidence “at the time of the hearing of this motion for new trial,” gave the movant the right to present for approval a brief of evidence on the date of the hearing of the motion, whenever this might be, notwithstanding the motion might be heard at a date subsequent to that in the order. Womack v. Womack, 149 Ga. 496 (100 S. E. 570). Where the motion came on for a hearing in term time, at a date subsequent to that set by the order, and it appeared that a brief of evidence had been offered, approved, and filed at a date subsequent to that set for the hearing, it was not error to overrule a motion by the respondent to dismiss the motion for new trial, on the ground that no brief of evidence had been filed and approved within the time fixed by the order or within the time allowed by law.
2. Where a verdict for the plaintiff was rendered, and there was evidence from which the jury could have found a larger amount, and there was no exception by the defendant, but only the plaintiff moved for a new trial, the first grant will not be reversed on the ground that there was no liability against the defendant, and that the verdict was demanded as a matter of law.
Smith, Smith & Bloodworth, for plaintiff in error.
Wallcins, Grant & Watkins, contra.